 1   Aron M. Oliner (SBN: 152373)
     Duane Morris LLP
 2   One Market Plaza
 3   Spear Street Tower, Suite 2200
     San Francisco, CA 94105-1127
 4   Telephone: (415) 957-3000
     Facsimile: (415)957-3001
 5   Email: roliner@duanemorris.com
 6
     Counsel to E. Lynn Schoenmann
 7   Trustee in bankruptcy
 8

 9                              UNITED STATES BANKRUPTCY COURT

10                              NORTHERN DISTRICT OF CALIFORNIA

11                                     SAN FRANCISCO DIVISION
12
     In re                                                    Case No. 21-30299
13                                                            Chapter 7
     ACEH CAPITAL, LLC
14   aka ACE Capital, LLC,
15
                         Debtor.
16

17                  DECLARATION IN SUPPORT OF APPLICATION FOR ORDER
                       AUTHORIZING EMPLOYMENT OF ACCOUNTANT
18
     I, Jay D. Crom, hereby declare:
19
             1. I am a certified public accountant in the State of California, and am a partner in the
20
     firm of Bachecki, Crom & Co., LLP, Certified Public Accountants.
21
             2. I have held a license as certified public accountant for over thirty-nine (39) years. I
22
     also hold a certificate from the Association of Insolvency and Restructuring Advisors as a
23
     Certified Insolvency and Restructuring Advisor. I also hold a certificate as a Certified Fraud
24
     Examiner.
25
             3. The accounting firm has extensive experience in providing financial investigation, tax
26
     preparation, bankruptcy accounting and financial advisory services.
27
             4. To the best of my knowledge, information and belief, Bachecki, Crom & Co., LLP,
28


Case: 21-30299    Doc# 7-1      Filed: 05/04/21     Entered: 05/04/21 12:39:17        Page 1 of 2
 1
     has no connection, except as set forth herein, with any of the parties or interested persons in the
 2
     within bankruptcy case. The Accountant discloses the following information in the event that
 3
     it is considered a connection: The Accountant serves as the personal tax accountant for the
 4
     Trustee.
 5
            5.   Except for employment by the Trustee in unrelated cases and as disclosed herein,
 6
     neither the accounting firm, its members, nor its employees have connections with the debtor,
 7
     creditors, or any other party in interest, their respective attorneys and accountants, or the United
 8
     States Trustee or any other person employed by the office of the United States Trustee.
 9
            6. That the accounting firm is not presently employed by any creditor of the estate; does
10
     not hold any interest adverse to the estate; and, the accounting firm, its officers and employees,
11
     are disinterested persons as defined by 11 USC sect 101(14), all as required by 11 USC section
12
     327 (a).
13
            I have directed counsel for the Trustee to serve the Office of The U.S. Trustee by U.S.
14
     Mail with the Application for Order Authorizing Employment of Accountant, this supporting
15
     declaration, and a proposed Order Authorizing Employment of Accountant concurrent with their
16
     electronic filing of the documents.
17
            I declare under penalty and perjury that the foregoing is true and correct.
18
            Executed in South San Francisco, California on April 22, 2021.
19

20

21
                                                               ________________________
22
                                                                  JAY D. CROM
23

24

25

26

27

28


Case: 21-30299    Doc# 7-1      Filed: 05/04/21     Entered: 05/04/21 12:39:17        Page 2 of 2
